Citation Nr: 1615025	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-04 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher rating for degenerative disc disease of the lumbar spine with intervertebral disc syndrome, rated as 10 percent disabling prior to August 8, 2012, 20 percent disabling from August 8, 2012 to October 10, 2014, and as 40 percent disabling thereafter.

2.  Entitlement to a rating in excess of 20 percent for right lower extremity residuals.

3.  Entitlement to a rating in excess of 20 percent for left lower extremity residuals.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to July 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2014, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case was previously before the Board in August 2014 and remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the mandates of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in a February 2015 rating decision, the AOJ granted a higher rating of 40 percent for the Veteran's lumbar spine disability.  As the claim was not granted in full, the Board has jurisdiction of the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issue entitlement to a TDIU prior to October 10, 2014, to include on an extra-schedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 8, 2012, the Veteran's lumbar spine forward flexion was greater than 60 degrees, the combined range of motion of the thoracolumbar spine was greater than 120 degrees, and the Veteran did not have guarding or muscle spasm of the thoracolumbar spine severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes having a total duration of at least 2 weeks during the past 12 months.

2.  From August 8, 2012, to October 10, 2014, the Veteran's lumbar spine forward flexion was greater than 30 degrees and he did not have favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.

3.  From October 10, 2014, the Veteran had forward flexion limited to 30 degrees or less, but did not have unfavorable ankylosis of the entire thoracolumbar spine or spine, or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

4.  The service-connected right lower extremity residuals were not manifested by moderately severe or severe incomplete paralysis or complete paralysis of the sciatic nerve.

5.  The service-connected left lower extremity residuals were not manifested by moderately severe or severe incomplete paralysis or complete paralysis of the sciatic nerve.

6.  The evidence of record shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, from October 10, 2014.


CONCLUSIONS OF LAW

1.  Prior to August 8, 2012, the criteria for a rating in excess of 10 percent for degenerative disc disease of the lumbar spine with intervertebral disc syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5243 (2015).

2.  From August 8, 2012, to October 10, 2014, the criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine with intervertebral disc syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5243 (2015).

3.  From October 10, 2014, the criteria for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine with intervertebral disc syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5243 (2015).

4.  The criteria for entitlement to a rating in excess of 20 percent for service-connected right lower extremity residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.21, 4.27, 4.124a, Diagnostic Code 8599-8520 (2015).

5.  The criteria for entitlement to a rating in excess of 20 percent for service-connected left lower extremity residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.21, 4.27, 4.124a, Diagnostic Code 8599-8520 (2015).

6.  From October 10, 2014, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Appropriate notice was provided in an April 2009 letter.  

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file, as requested in the August 2014 Board remand.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran appropriate VA examinations, including most recently October 2014 VA examinations in compliance with the Board's August 2014 remand.  The examinations are adequate because they are based on thorough examinations and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Veteran has not reported receiving any recent treatment specifically for the service-connected conditions and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed.  Cir. 2007).

II.  Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 4.1 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the Veteran is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine

The Veteran's lumbar spine disability is rated under Diagnostic Codes 5242-5243. The disability may be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation.

Diagnostic Code 5242 utilizes the General Rating Formula for Diseases and Injuries of the Spine.  Under that formula, a 20 percent evaluation applies where the evidence shows forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine (2015). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).

Alternatively, the Veteran's lumbar spine disability may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which assigns a 20 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation may be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, See Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Prior to August 8, 2012

The Veteran's claim for a higher rating for his service-connected lumbar spine disability was received on April 9, 2009.  The Veteran's lumbar spine disability is rated as 10 percent disabling, prior to August 8, 2012.  For the reasons that follow, the Board finds that a rating in excess of 10 percent is not warranted.

A March 2009 Social Security Administration assessment indicated the Veteran's low back had forward flexion of 90 degrees.

A May 2009 VA examination report indicates the Veteran's lumbar spine had flexion of 70 degrees with pain at 15 degrees, extension of 30 degrees with pain at 30 degrees, right lateral flexion of 30 degrees with pain at 30 degrees, left lateral flexion of 30 degrees with pain at 30 degrees, right rotation of 30 degrees with pain at 30 degrees and left rotation of 30 degrees with pain at 30 degrees.  The joint function of the spine was additionally limited by pain, which had a major functional impact, after repetitive use.  There was no additional limitation in degree.  The VA examiner noted that the intervertebral disc syndrome did not cause any bowel dysfunction, bladder dysfunction, or erectile dysfunction.  The Veteran reported that his condition had not resulted in any incapacitation.  He noted that he was unable to stand, walk, kneel or squat for any length of time and was unable to lift objects.

In buddy statements received in June 2009, several coworkers of the Veteran stated that they witnessed signs of the Veteran's discomfort due to his back injuries.  The coworkers stated that they performed duties that the Veteran could not do due to his injuries.  The Board finds the buddy statements and the Veteran's statements regarding his symptoms of back pain to be credible.

After a careful review of the evidence, the Board finds that a rating in excess of 10 percent for the Veteran's lumbar spine disability is not warranted prior to August 8, 2012.  A 20 percent rating under the General Rating Formula requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Based on the above findings, the Veteran's forward flexion and combined ranges of motion are not so impaired as to warrant the assignment of a 20 percent rating or higher under the General Rating Formula.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  The Board finds the Veteran's statements and coworker statements regarding his pain symptoms to be credible.  However, the Board observes that although the Veteran reported pain that affected the function of the thoracolumbar spine, the May 2009 VA examination report indicated that there was no additional limitation in degree of motion following repetitive use.  The Veteran had pain on forward flexion of his lumbar spine at 15 degrees, but was able to complete flexion to 70 degrees, with no additional limitation of motion following repetitive use.  The evidence does not show the Veteran had forward flexion of the spine of less than 60 degrees, prior to August 8, 2012.  Additionally, the Veteran did not have a combined range of motion of the thoracolumbar spine of less than 120 degrees prior to August 8, 2012, even following repetitive use testing.

The evidence does not show the Veteran had any additional neurological findings or disability, other than left and right lower extremity residuals, which are separately service-connected. 

The Veteran's lumbar spine disability was not shown to require bed rest prescribed by a physician prior to August 8, 2012.  Therefore, a higher rating is not warranted under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

In conclusion, the Board finds that a preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 10 percent for his service-connected degenerative disc disease with intervertebral disc syndrome.  Although the Veteran had back pain and the Board finds his statements regarding the pain to be credible, the evidence did not show that he met the criteria for a rating in excess of 10 percent, prior to August 8, 2012.  His symptoms of pain are contemplated in the Diagnostic Code and did not cause functional impairment warranting a higher rating.

From August 8, 2012 to October 10, 2014

From August 8, 2012, to October 10, 2014, the Veteran's lumbar spine disability was rated as 20 percent disabling.  For the reasons that follow, the Board finds that a higher rating is not warranted.

The Veteran was afforded a VA examination to evaluate his lumbar spine disability on August 8, 2012.  On examination, the lumbar spine had forward flexion ending at 60 degrees with objective evidence of painful motion beginning at 50 degrees.  The lumbar spine had extension ending at 20 degrees with evidence of painful motion at 10 degrees.  She has right lateral flexion ending at 20 degrees with objective evidence of painful motion at 10 degrees.  She has left lateral flexion ending at 20 degrees with objective evidence of painful motion beginning at 10 degrees.  There was left lateral rotation of 20 degrees with objective evidence of painful motion at 10 degrees, and left lateral rotation ending at 20 degrees with objective evidence of painful motion beginning at 10 degrees. 

Following three repetitions, the Veteran's lumbar spine had forward flexion ending at 60 degrees, post-test extension ending at 20 degrees, right lateral flexion ending at 20 degrees, left lateral flexion ending at 20 degrees, right lateral rotation ending at 20 degrees and left lateral flexion ending at 20 degrees.  The Veteran had guarding or muscle spasm of the thoracolumbar spine that was severe enough to result in an abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  The VA examiner found the Veteran did not have intervertebral disc syndrome and incapacitating episodes.

After a careful review of the evidence, the Board finds that a rating in excess of 20 percent for the Veteran's lumbar spine disability is not warranted from August 8, 2012, to October 10, 2014.  A 40 percent rating for a thoracolumbar spine disability under the General Rating Formula requires forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Based on the above findings, the Veteran's forward flexion of the thoracolumbar spine was 60 degrees.  Therefore, a rating in excess of 20 percent is not warranted under the General Rating Formula.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  Although the Veteran had pain at 50 degrees on forward flexion of the lumbar spine, following three repetitions, he had forward flexion ending at 60 degrees.  The evidence does not show that even with consideration of pain and the functional impact of pain, that he had limitation of motion equivalent to 30 degrees or less forward flexion or favorable ankylosis of the thoracolumbar spine.

The evidence does not show the Veteran had any additional neurological findings or disability, other than left and right lower extremity residuals, which are separately service-connected.  The August 2012 VA examiner noted the Veteran did not have any other neurologic abnormalities or findings related to the thoracolumbar spine condition, such as bowel or bladder problems/pathological reflexes.  Therefore, the Board finds that a separate rating is not warranted for a neurologic abnormality.

The Veteran's lumbar spine disability was not shown to require bed rest prescribed by a physician from August 8, 2012, to October 10, 2014.  The August 2012 VA examiner found the Veteran did not have intervertebral disc syndrome and incapacitating episodes.  Therefore, a higher rating is not warranted under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, from August 8, 2012, to October 10, 2014.

In sum, the Board finds the preponderance of the evidence is against a finding that the Veteran's lumbar spine disability warranted a rating in excess of 20 percent from August 8, 2012, to October 10, 2014.

From October 10, 2014

From October 10, 2014, the Veteran's lumbar spine disability is rated as 40 percent disabling.  For the reasons that follow, the Board finds that a rating in excess of 40 percent for a lumbar spine disability from October 10, 2014, is not warranted.

At the October 2014 VA examination, the Veteran had forward flexion ending at 35 degrees, with objective evidence of painful motion at 15 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Post-test forward flexion ended at 35 degrees.  The Veteran had functional loss of the lumbar spine due to less movement than normal, incoordination, pain on movement, deformity and interference with sitting, standing and/or weight-bearing.  There was palpable tenderness over the mid-spine from L3 to S1.  There was no ankylosis of the spine.  The Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes).

The Board finds that the currently assigned 40 percent rating adequately describes the Veteran's lumbar spine disability.  The evidence does not show the Veteran had unfavorable ankylosis of the entire thoracolumbar spine.  The Veteran's VA treatment records and October 2014 VA examination report indicate the Veteran had pain, but was able to move his thoracolumbar spine.  The evidence does not show that the Veteran's back pain caused limitation of movement causing unfavorable ankylosis of the entire thoracolumbar spine.  Therefore, the Veteran does not meet the schedular criteria for a rating in excess of 40 percent under 5242.  

The evidence also does not show that the Veteran had incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The October 2014 VA examiner specifically noted that the Veteran had not had any incapacitating episodes over the past 12 months due to intervertebral disc syndrome.

Additionally, there was no evidence of any other neurologic abnormalities, other than the left and right lower extremity residuals already service-connected.  Therefore, a separate rating is not warranted for neurologic abnormalities.

Accordingly, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's lumbar spine disability, from October 10, 2014.


Left and Right Lower Extremity Residuals

The Veteran asserts that he is entitled to ratings in excess of 20 percent each for right and left lower extremity residuals associated with degenerative disc disease of the lumbar spine with intervertebral disc syndrome.  For the reasons that follow, the Board finds that higher ratings are not warranted.

Rating Criteria

The Veteran's left and right lower extremity residuals are rated as 20 percent disabling each under Diagnostic Codes 8599-8520.

Diagnostic code 8520 evaluates paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a .

Right Lower Extremity Residuals

The May 2009 VA examination report indicates the Veteran had constant numbness, tingling and burning over the lateral bilateral thighs and posterior lower bilateral thighs.  The VA examiner found the Veteran had sensory deficit of the bilateral thighs and back of thighs.  The Veteran had normal reflexes on knee and ankle jerk testing.  

The August 2012 VA examination report indicated the Veteran had normal muscle strength testing and no atrophy.  Deep tendon reflexes were hypoactive on the bilateral knees and ankles.  Sensory examination of the lower extremities was normal.  Straight leg raising test was negative.  

The August 2012 VA examination report reflected that the Veteran did not have constant right lower extremity pain.  He had mild intermittent pain, paresthesias and/or dysesthesias and numbness in the right lower extremity.  The VA examiner found the Veteran had mild radiculopathy of the right lower extremity.  The Veteran's right sciatic nerve, right external popliteal nerve, right musculocutaneous nerve, right anterior tibial, right internal popliteal, posterior tibial, anterior crural, internal saphenous, obturator, external cutaneous nerve of the thigh, and ilio-iguinal nerves were normal.

At the June 2014 Board hearing, the Veteran stated that he would get a burning numbness sensation from his hip down to his knees, bilaterally.  See Transcript at 6.  He reported the pain would subside if he sat down for an hour or two.  He said the pain was near constant.  Id.

At the October 2014 VA examination, the Veteran had decreased sensation at the left and right thigh.  The October 2014 VA examiner found the Veteran had severe constant pain of the right lower extremity, moderate paresthesias and/or dysesthesias of the right lower extremity, and moderate numbness of the right lower extremity.  The VA examiner found the Veteran had moderate right radiculopathy.  Muscle strength testing and deep tendon reflexes were normal.  The Veteran had decreased sensation to light touch at the right thigh/knee.  There were no trophic changes attributable to peripheral neuropathy.  The right lower extremity nerves were normal.

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent for right lower extremity residuals.  The evidence shows the Veteran's radiculopathy symptoms of the right lower extremity most nearly approximate moderate paralysis of the sciatic nerve.  The May 2009 VA examination report indicated the Veteran had a sensory deficit of the bilateral thighs and back of legs, but he had normal reflexes. The August 2012 VA examination report indicated the Veteran had mild intermittent pain, paresthesias and/or dysthesias and numbness of the right lower extremity.  The examiner specifically found the Veteran's radiculopathy of the right lower extremity was mild.  The Veteran's muscle strength testing was normal throughout the appeal period.  Although the Veteran reported having severe constant pain of the right lower extremity at the October 2014 VA examination, he was noted to have moderate parestheias and/or dysesthesias of the right lower extremity, and moderate numbness of the right lower extremity.  The VA examiner found the Veteran had moderate right radiculopathy.  There were no trophic changes.  The Veteran's VA treatment records indicate the Veteran reported having pain radiating down his right leg, but do not reflect that he had any other symptoms of radiculopathy.  The October 2014 VA examiner noted that the Veteran's symptoms of bilateral restless leg syndrome were a separate entity and diagnosis, and not related to the lumbar spine condition.

The Board finds the Veteran's symptoms of right lower extremity radiculopathy during the appeal period  most nearly approximate moderate incomplete paralysis.  Therefore, a rating in excess of 20 percent is not warranted under Diagnostic Code 8520.  

Left Lower Extremity Residuals

The Board finds that a rating in excess of 20 percent is not warranted for left lower extremity residuals.  

The August 2012 VA examination report indicated the Veteran had normal muscle strength testing and no atrophy.  Deep tendon reflexes were hypoactive on the bilateral knees and ankles.  Sensory examination of the lower extremities was normal.  Straight leg raising test was negative.  

The August 2012 VA examination report reflected that the Veteran did not have constant left lower extremity pain.  He had mild intermittent pain, paresthesias and/or dysesthesias and numbness in the left lower extremity.  The VA examiner found the Veteran had mild radiculopathy of the left lower extremity.  The Veteran's left sciatic nerve, left external popliteal nerve, left musculocutaneous nerve, left anterior tibial, left internal popliteal, posterior tibial, anterior crural, internal saphenous, obturator, external cutaneous nerve of the thigh, and ilio-iguinal nerves were normal.

The October 2014 VA examiner found the Veteran had moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness of the left lower extremity.  The VA examiner found the Veteran had mild left radiculopathy.  Muscle strength testing was normal.  Deep tendon reflexes were normal.  The Veteran had decreased sensation to light touch at the left thigh/knee.  There were no trophic changes attributable to peripheral neuropathy.  The left lower extremity nerves were normal.  The VA examiner noted that the Veteran report symptoms of bilateral restless leg syndrome, which was a separate entity and diagnosis, and was not related to the lumbar spine condition.

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent for left lower extremity residuals.  The evidence shows the Veteran's radiculopathy symptoms of the left lower extremity most nearly approximate moderate paralysis of the sciatic nerve.  The May 2009 VA examination report indicated the Veteran had a sensory deficit of the bilateral thighs and back of legs, but he had normal reflexes.  The August 2012 VA examination report indicated the Veteran had mild intermittent pain, paresthesias and/or dysthesias and numbness of the right lower extremity.  The examiner found the Veteran's radiculopathy of the left lower extremity was mild.  The Veteran's muscle strength testing was normal throughout the appeal period.  The October 2014 VA examiner found the Veteran had moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness of the left lower extremity.  The VA examiner found the Veteran had mild left radiculopathy.  Therefore, the Board finds the Veteran's overall symptoms were consistent with moderate incomplete paralysis, warranting a 20 percent rating under Diagnostic Code 8520.  As noted above, the October 2014 VA examiner also specifically found the Veteran's bilateral restless leg symptoms were not related to his service-connected lower extremity disability or lumbar spine disability.  Therefore, the Board finds that a higher or separate rating is not warranted for the Veteran's left lower extremity radiculopathy.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's lumbar spine disability is manifested by painful, limited motion.  The Veteran's neurologic symptoms are primarily manifested by pain.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disabilities.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson  v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's conditions are contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disabilities.  Id.  

IV.  TDIU

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the Veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 
4 Vet. App. 225 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Because the Veteran's low back disability and associated right and left lower extremity residuals results from a common etiology, they are rated as one disability for purposes of determining entitlement to a TDIU.  See 38 C.F.R. § 4.16(a).  From October 10, 2014, the disabilities have a combined rating of 60 percent.  As they are rated as one disability, the Veteran has one service-connected disability rated at 60 percent or higher from October 10, 2014, satisfying the schedular criteria for a TDIU.  Prior to October 10, 2014, the schedular criteria are not met.

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); 38 C.F.R. §§ 3.341(a), 38 C.F.R. § 4.16(a).  VAOPGCPREC 75-91.  The Veteran's service-connected disabilities, employment history, educational, and vocational attainment are relevant to the issue of entitlement to TDIU.  38 C.F.R. § 4.16(b).

The Veteran's work history, reported to the Social Security Administration, indicates he worked as a technician in an oil refinery from February 1993 through July 2008.  In his application for TDIU, the Veteran stated he last worked full time on June 30, 2008, and had worked full time at the oil refinery since 1996.  He had two years of college education.

A May 2009 VA examiner found that the Veteran was no longer able to work in the oil refinery and had to retire due to being unable to do any heavy lifting (85 pounds of lifting was required for the job), prolonged standing and walking and climbing up and down ladders.  The effect of the condition on the Veteran's daily activity is he was unable to do any activities that required standing or walking over 30 minutes, bending over, climbing ladders or stairs, or doing heavy lifting of any kind.

June 2009 statements from the Veteran's former coworkers indicated that his coworkers felt compelled to perform duties such as climbing (which is a big part of Analyzer work), lifting of heavy Standard Gas Bottles, and analyzer equipment as  they felt he should not do due to his injuries.  

A July 2010 VA treatment record indicates the Veteran reported that he "was an oil field worker but retired in 2008 because his back was troubling him."

The August 2012 VA examination report noted that the Veteran reported he stopped working in 2008 after achieving retirement age.  The Veteran felt he was not fit for work duties.  He stated that he used to work at an oil refinery and was not able to climb.  He felt increased pain and numbness in his legs when he climbed.  The VA examiner found the Veteran's thoracolumbar spine impacted his ability to work because he was unable to climb.  The VA examiner stated that the Veteran was not fit for physical employment due to limitations in climbing, lifting and standing due to his back condition.  The examiner stated that the Veteran was fit for sedentary employment.  The August 2012 VA examiner found the Veteran's radiculopathy had no impact on his ability to work.

The October 2014 VA examiner found the Veteran's thoracolumbar spine impacted his ability to work.  The Veteran estimated missing no full work days in the last 12 months of work due to his back condition, but he was assisted by co-workers on a regular basis.  An example was working on gas chromatographs, which required prolonged standing, and climbing and lifting up to 85 pounds.  He was able to lift 50 pounds or less at a time, but usually he had assistance.  He recalled taking sick leave or vacation time about 12 times in the last 12 months due to his back condition and to avoid mandatory overtime for the weekends.  The examiner noted there were currently no flare ups.  The examiner stated that, "During repetitive use, the lumbar spine most likely would significantly limit veteran's functionality due to pain and incoordination, with static or repetitive forward bending, and prolonged standing or driving."

The October 2014 VA examiner found the Veteran's radiculopathy had no impact on his ability to work. The VA examiner stated that the Veteran was able to perform tasks that were necessary to obtaining and maintaining gainful employment, if accommodated with a light sedentary job which allowed for changing of positions from sitting to standing or walking as needed, and no driving of commercial vehicles.

The Veteran was granted entitlement to Social Security disability benefits in August 2009, with an onset date of June 30, 2008.

As noted above, from October 10, 2014, the Veteran's service-connected disabilities have a combined rating of 60 percent, and because the disabilities result from a common etiology, they are rated as one disability for purposes of determining entitlement to a TDIU.  Therefore, the Veteran meets the schedular criteria for a TDIU from October 10, 2014.

From October 10, 2014, the medical evidence indicates that the Veteran's service-connected disabilities would make  most types of employment extremely difficult. The Veteran has worked in manual or physical labor for his entire career at an oil refinery.  He retired due to his back disability.  The Veteran completed two years of college and a pipefitter union apprenticeship.  The August 2012 VA examiner found the Veteran would was not fit for physical employment due to limitations in climbing, lifting and standing due to his back condition.  The examiner stated that the Veteran was fit for sedentary employment.  The October 2014 VA examiner found that during repetitive use, the Veteran's lumbar spine most likely would significantly limit the Veteran's functionality due to pain and incoordination, with static or repetitive forward bending, and prolonged standing or driving.  The VA examiner stated that the Veteran was able to perform tasks that were necessary to obtaining and maintaining gainful employment, if accommodated with a light sedentary job which allowed for changing of positions from sitting to standing or walking as needed, and no driving of commercial vehicles.

As noted above, the Veteran has limited education and he spent his entire working in a career requiring physical labor at an oil refinery.  Although the VA examiner found the Veteran's service-connected disabilities would not preclude him from engaging in sedentary employment, the Veteran has limited education and work experience.  The Veteran has not reported having any experience in a sedentary position, and it is not clear that the skills he acquired at the oil refinery would transfer to a sedentary position.  The Veteran's coworker statements indicate he was no longer able to perform the physical duties required of his job at the oil refinery.  The Veteran is also entitled to Social Security benefits due to his back disability.  Thus, the Board concludes that the Veteran's service-connected disabilities prevent him from securing or following any substantially gainful occupation based on his education and work experience.

From October 10, 2014, the Board finds that the evidence of record indicates that the Veteran would have difficulty with most occupations related to his education, training and work experiences due to his service-connected disabilities and the evidence is at least in equipoise on the issue of whether the Veteran is unable to secure or follow a substantially gainful occupation solely due to service-connected disabilities.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted, from October 10, 2014.


ORDER

Entitlement to a higher rating for degenerative disc disease of the lumbar spine with intervertebral disc syndrome, rated as 10 percent disabling prior to August 8, 2012, 20 percent disabling from August 8, 2012 o October 10, 2014, and as 40 percent disabling thereafter is denied.

Entitlement to a rating in excess of 20 percent for right lower extremity residuals is denied.

Entitlement to a rating in excess of 20 percent for left lower extremity residuals is denied.

Entitlement to a TDIU from October 10, 2014, is granted.


REMAND

As noted above, prior to October 10, 2014, the Veteran's combined disability rating did not meet the schedular criteria for a TDIU.  Consideration of an award of TDIU must take into account whether TDIU is warranted on an extra-schedular basis.  Veterans whose service-connected disabilities do not satisfy the schedular criteria for TDIU consideration may qualify for TDIU on an extraschedular basis.  VA regulations state that veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities are totally disabled.  38 C.F.R. § 4.16(b).  The Director of the Compensation and Pension Service considers the cases of Veterans who are unemployable by reason of service connected disabilities, but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  Extraschedular consideration for purposes of TDIU is based on whether a claimant's service-connected disabilities prevent him from working.

The Veteran's work experience at an oil refinery required him to do physical work including heavy lifting and climbing.  The May 2009 VA examiner found that the Veteran was no longer able to work in the oil refinery and had to retire due to being unable to do any heavy lifting (85 pounds of lifting was required for the job), prolonged standing and walking and climbing up and down ladders.  The effect of the condition on the Veteran's daily activity is he was unable to do any activities that required standing or walking over 30 minutes, bending over, climbing ladders or stairs, or doing heavy lifting of any kind.  As the Veteran's work experience was limited to a job requiring physical labor, and given the evidence indicating he could not do physical labor, the Board finds that the claim should be submitted to the Director of Compensation and Pension for a determination as to whether a TDIU should be awarded on an extra-schedular rating basis for any period on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to a TDIU for the period prior to October 10, 2014, to the Director of the Compensation and Pension Service for extra-schedular consideration. 

2.  Thereafter, readjudicate the issue on appeal of entitlement to a TDIU, prior to October 10, 2014.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


